                       Case 1:21-mj-00356-ZMF Document 1 Filed 04/07/21 Page 1 of 1

AO 91 (Rev. 11/11)    Criminal Complaint



                                           UNITED STATES DISTRICT COURT
                                                                        for the

                                                                 District of Columbia

                     United States of America                              )
                                 v.                                        )
                                                                           )       Case No.
              VICTORIA CHARITY WHITE
                                                                           )
                   DOB:XXXXXX                                              )
                                                                           )
                                                                           )
                             Defendant(s)


                                                         CRIMINAL COMPLAINT

           I, the complainant       in this case, state that the following is true to the best of my knowledge           and belief.

On or about the date(s) of                        January 6, 2021                 in the county of                                     in the
                            in the District of           Columbia      , the defendant(s)   violated:

              Code Section                                                           Offense Description
        18 U.S.C. § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
        Lawful Authority,
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds,
        40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds,
        40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building,
        18 U.S.C. § 231(a)(3) - Impeding or Attempting to Impede Law Enforcement Officers Performing Official
        Duties,
        18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress.

           This criminal complaint is based on these facts:

   See attached statement of facts.



          ~    Continued      on the attached sheet.




                                                                                              Tricia Whitehill, Special Agent
                                                                                                        Printed name and title
Attested to by the applicant in accordance               with the requirements    of Fed. R. erim. P. 4.1
by telephone.
                                                                                                                    2021.04.07
Date:                04/07/2021
                                                                                                                    15:30:39 -04'00'
                                                                                                          Judge's signature

City and state:                            Washington,    D.C.                              Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                        Printed name and title
